DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 12/14/2020 (hereafter “the 12/14 Reply”) has been entered, and Claims 2, 3, 13, 17, 19, 20, 23, and 33 have been canceled.  Claims 1, 4-12, 14, 24-26, 28-32, 34 and 35 remain pending, with Claims 7-12, 24-26, 28, 29, and 35 withdrawn from consideration as directed to non-elected inventions.  
In the interest of clarity of the record, it is re-iterated that examined Claims 1, 4-6, 14, 30-32 and 34 correspond to elected Group I (Claims 5, 6 and 34 along with linking Claims 1, 4, 14, and 30-32), with the special technical feature of generating barcodes, affixing them to nucleic acids (NA) to create barcoded NA, before or during an enrichment step, and pooling them with other barcoded NA, as explained in the Restriction Requirement of 9/24/2020, which special technical feature is not present in Claims 7-12 and 35 (Group II) nor Claims 24-26, 28 and 29 (Group III).  
Moreover, it is noted that Group III has the special technical feature of “the generation of barcodes produces a table of the barcodes, target nucleic acid sequences, controls, or decoy nucleic acids” (emphasis added; see independent Claim 24, lines 9-11, and independent Claim 

Claim Interpretation
Claim 1 is interpreted as comprising steps “(a)”, “(b)”, and “(c)” in lines 3-5 of the claim, respectively, based upon plain meaning of the text and references to them as “steps” among the dependent claims.  
Additionally, lines 8-10 of Claim 1 are interpreted as further limiting step “(a) generating barcodes”; lines 13-15 of the claim are interpreted as further limiting step “(b) affixing”; and lines 15-16 of the claim are interpreted as further limiting step “(c) pooling”.  
Moreover, lines 8-12 are interpreted as requiring the “generating” of both barcode molecules (i.e. molecular entities that embody the barcodes) and barcodes as information (i.e. a sequence of nucleotides on a sheet of paper).  As an example, step “(a)” is interpreted as requiring step “(a)” be performed with secure generation of both barcode molecules and “a table of the barcodes” and with both being “sealed in a container.”  

And Claim 1, lines 12-14, recites “barcodes are affixed to the nucleic acids such that the barcodes are not identical between different nucleic acids”, which is interpreted as meaning that where multiple different nucleic acids (e.g. A, B and C) are present in the method, then the barcode(s) added to A will not be added to B or C, the barcode(s) added to B will not be added to A or C, and the barcode(s) added to C will not be added to A or B.  Stated differently, the not interpreted literally as meaning only one copy of a given (unique) barcode is affixed to one nucleic acid molecule among the “different nucleic acids”.  

Additionally, Claim 1, lines 16-17 recites “the pooling of the barcoded nucleic acids with other barcoded nucleic acids conceals information present in the nucleic acids” (emphasis added) as the end of the claim, where “the nucleic acids” in the quoted text is accorded the broadest reasonable interpretation in light of the specification as referring to either, or both, of “the barcoded nucleic acids” and “other barcoded nucleic acids” as recited earlier in Claim 1.  

Claim 4 is interpreted as affirmatively presenting an additional step of –providing to a consumer-- as an addition to the steps in Claim 1.  Additionally, the term “consumer”, which is not expressly defined in the instant application, is accorded a broadest reasonable interpretation that includes the person(s) who directly or indirectly (e.g. via use of machinery and/or devices) perform the claimed method.  

Claim Objections - Withdrawn
In light of amendments to Claim 1, the previous objections thereto because of informalities have been withdrawn. 

Claim Rejections - 35 USC § 112 - Withdrawn
In light of claim amendments and cancellations, the previous rejection of Claims 1-6, 13, 14, 17, 19, 20, 23, and 30-34 as indefinite due to terms such as "securely generating" and “secure generation” has been withdrawn.
In light of claim amendments, the previous rejection of Claim 1 as indefinite due to the terms in previous lines 13-14 has been withdrawn.
In light of their cancellation, the previous rejections of Claims 2, 13, 20, 23 and 33 as indefinite have been withdrawn.
In light of claim amendments, the previous rejection of Claim 31 as indefinite due to the term “not all of the nucleic acids” has been withdrawn.

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of their cancellation, the previous rejection of Claims 2, 3, 13, 17, 19, 20, 23, and 33 under 35 U.S.C. 103 as being unpatentable over Erlich et al. in view of Hindson et al., Lewis et al. and Sullivan et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 14, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Erlich et al. (Nature Reviews Genetics 15: 409–421, 2014; cited in IDS filed 10/16/2019) in view of Hindson et al. (US 2014/0206554 Al; cited in IDS filed 10/16/2019), Lewis et al. (WO 2016/133911 Al; cited in IDS filed 10/16/2019), and Sullivan et al. (US 7,370,797 B1).
This rejection has been previously presented.  
As an initial matter, it is noted that all four cited documents relate to the coding of information as a field of endeavor, and three of them (Erlich et al., Hinson et al., and Sullivan et al.) relate to analysis and manipulation of biological (e.g. genetic and/or drug) information as a field of endeavor.  
Additionally, and as previously explained, a “table of the barcodes” as present in lines 9-10 of Claim 1 is reasonably viewed as printed matter that constitutes nonfunctional descriptive matter without patentable weight.  This is supported by the lack of functional relationship between the “table” and the claimed method, which comprises generating barcodes, affixing them to nucleic acids, and pooling the barcoded nucleic acids with other nucleic acids, where In re Ngai (367 F.3d at 1339, 70 USPQ2d at 1864).
Erlich et al. teach issues and needs in protecting the privacy and security of genetic information against breaches (see e.g. pgs 1-2, Abstract and Introduction).  They illustrate some of the issues in an “integrative map of genetic privacy breaching techniques” (see e.g. Figure 1 on pgs 27-28) which includes multiple decision points where “access to” DNA per se (see e.g. top half of Figure 1) is a significant factor in whether a breach is a ”Failure” or not (see arrows leading to “End” versus “Failure” at bottom of Figure 1).  Erlich et al. further teach “Mitigation techniques”, including “Data anonymization” and “Differential privacy” (see e.g. pgs 9-13, esp. pgs 10-11), where genetic information to be secured is “lost in the crowd” and “noise” is added to information to be secured, respectively, to mitigate against breach.  In the context of “access to” DNA molecules per se as illustrated in Figure 1, the “crowd” and/or “noise” would be understood by the artisan having ordinary skill as additional DNA molecules.  Thus the “Data anonymization” and “Differential privacy” mitigation techniques include a combining concept that is analogous to step “(c) pooling” in instant Claim 1.  
Erlich et al. do not teach steps (a) and (b) as present in Claim 1.   
Regarding Claims 1, 5, 6, 14, 30-32 and 34, Hindson et al., teach a method  
with barcodes “assembled combinatorially, from smaller components” randomly (see e.g. ¶0132), which corresponds to step (a) in Claim 1 and to Claim 30; 

with a “second set polynucleotide fragments [that] are barcoded, and the barcoded sequences are pooled” randomly and that “the pooled barcoded sequences are then sequenced” (see e.g. ¶0158), which corresponds to step (c) in Claim 1 and to Claim 32 (see also Fig. 2).  
Moreover, it is noted that the pooling taught by Hindson et al. conceals “identity” to at least a partial extent in accord with “data anonymization” and “differential privacy” as taught by Erlich et al. (see above) while “traits” and “data” are inherently in the nucleic acid corresponding to the “identity” that is concealed.  Hindson et al. further teach that 
"using restriction enzymes, genomic DNA (gDNA) can be fragmented to generate a plurality of non-overlapping fragments of the gDNA. At least some of the fragments of the plurality may each comprise a copy of a gene and/or a pseudogene. The fragments may be separated and partitioned such that each copy of the gene or pseudogene is located in a different partition. Each partition, for example, can comprise a different barcode sequence such that each copy of the gene and/or pseudogene may be barcoded with a different barcode sequence” (see e.g. ¶0114), 

Hindson et al. do not teach generation of barcodes and a table thereof followed by sealing the barcodes in a container that indicates when the seal is broken as present in Claim 1.  
Lewis et al. teach “creating a secure document” where 
"[a] security feature is created and associated with the content. The security feature may be a single barcode. The barcode is represented by a character string. The security feature may include the security barcode and one or more decoy barcodes that are not associated with the content. The security barcode (or the character string that represents the barcode) and the content are transmitted to a database for storage. Once stored, the secure document is considered to be registered. A print object containing the content and the security feature is transmitted to a printer for printing" (see e.g. ¶0008),
which corresponds to “generation” of barcodes and table of barcodes in lines 8-10 of Claim 1 and to Claim 4 because the printed object corresponds to the table.  
Lewis et al. further teach 
"[v]erifying authenticity of a secure document begins with capturing an image of the security feature on the document. The security feature may include the 
which corresponds to lines 11-12 of Claim 1 because the database is analogous to the “container” recited in the claim.  
Sullivan et al. teach “a product that includes a sealed and tamperproof container, a drug dosage and a label on which is machine readable bar code. The drug dosage and the label are within the container. The machine readable bar code has a code pattern that enables identification of the medication contents of the drug dosage” (emphasis added) as a security measure (see col. 4, lines 25-30), which corresponds to lines 10-11 of Claim 1 because the drug dosage of Sullivan et al. corresponds to the barcodes of instant Claim 1.  They further teach that the “code may be read by a scanner for the purpose of identifying the source of the pill manufacture and the distributor responsible for its dissemination. Such information may be useful in an effort to prevent product tampering
It would have been obvious to one having ordinary skill in the art at the time of the invention to apply the methods of Erlich et al. to the DNA molecules per se as an additional means of securing information and mitigating breach by starting with and modifying the method of Hindson et al. to include the security protocols and methods of Lewis et al. when generating oligonucleotide embodiments of barcodes, as taught by Lewis et al., and to place the barcodes (i.e. oligonucleotides) and listing in a secure physical container as taught by Sullivan et al. (and as analogous to a secure electronic database or "verification device" of Lewis et al.) that is “tamperproof” (which is analogous to the 'indication' provided by the "verification device" of Lewis et al.), with the reasonable expectation of successfully applying “data anonymization” and security measures as taught by Erlich et al. to DNA molecules per se without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple substitution of one known element (i.e. DNA molecules per se) for another (DNA sequence information or data), and a second known element (tamperproof physical container) for yet another (secure electronic database), both to obtain predictable results, as well as a use of known mitigation techniques (taught by Erlich et al.) to improve security of physical objects in the same, known way.  

Response to Arguments
Applicant's arguments filed in the 12/14 Reply have been fully considered and found to be unpersuasive with respect to the rejection maintained above.  
Applicant first argues (on pgs 8 and 9) alleged limitations of the cited teachings individually.  In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, and with respect to the arguments directed to Lewis et al., it is noted that as explained above in the statement of rejection, Lewis et al. and the other three cited documents relate to the coding of information as a field of endeavor.  And even if, for the sake of argument, Lewis et al. were not so directed, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lewis et al. is directed to pertinent art relating to the security of information like that of Erlich et al. as explained above.
Applicant next argues (on pg 9) failure to provide a reasonable rationale for combining Sullivan et al. “with any of other references”.  This is not persuasive because as explained above in the statement of rejection, it would have been obvious to a person having ordinary skill in the art that the teachings of Sullivan et al. are physical embodiments (i.e. a secure physical container) that is directly analogous to the secure electronic database of Lewis et al.  And that skilled artisan would have readily recognized that the use of one for the other is a simple substitution of one known element for another that corresponds to the simple substitution of physical (DNA) molecules, of Hindson et al., for descriptive (DNA) sequence information or data KSR and addresses Applicant’s additional arguments alleging lack of a prima facie case of obviousness on pg 9 of the Reply.  
On pgs 9-10, Applicant argues that the rejection is based upon use of the claims to reconstruct the claimed invention, which is not persuasive because the conclusion of obviousness is not based upon improper hindsight reasoning.  Applicant’s attention is directed to the standard that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the rejection is based upon the knowledge of Erlich et al. regarding protecting the security of genetic information, the knowledge in the art that genetic information exists in nucleic acid molecules per se, like those of Hindson et al., and the knowledge of security systems for information, as well as for physical materials per se, like that of Lewis et al. and Sullivan et al., respectively.  
Additionally, Applicant argues the absence of “any reasonable rational for the motivation to combine the asserted references” on pg 10 of the Reply.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as explained in the statement of rejection, the person having ordinary skill in the art would have been motivated to combine the cited references with the reasonable expectation of successfully applying “data anonymization” and the securing of genetic information as taught by Erlich et al. to genetic information present in DNA molecules per se to expand the security thereof without surprising or unexpected results.  Additional, KSR-compliant rationales for the combination of the references are the recognition of the changes as simple substitutions of one known element for another to obtain predictable results, as well as a use of known techniques (taught by Erlich et al., Lewis et al., and Sullivan et al.) to improve security of DNA molecules per se in the same, known way.  

Double Patenting - Withdrawn
In light of the cancellation of Claims 17 and 19, the previous objection thereto under 37 CFR 1.75 as being substantial duplicates has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635